Citation Nr: 1732293	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-11 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bladder cancer with urostomy.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to an initial compensable rating for recurrent kidney infections.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to November 1954.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the RO awarded the Veteran a 10 percent rating for recurrent kidney infections, effective October 9, 2009.

Subsequently, in January 2016, the Veteran testified before the undersigned at the RO (Travel Board hearing).  A transcript is associated with the claims file.

In June 2016, the Board issued a request for a Veterans Health Administration opinion, which was obtained in September 2016, a copy of which was provided to the Veteran and his representative in May 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bladder cancer is related to his military service.

2.  The Veteran's prostate cancer is not related to his military service.

3.  Prior to the promulgation of a decision in the appeal, in January 2016, the Veteran withdrew his appeal of his claim for an increased initial rating for service-connected recurrent kidney infections.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer with urostomy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for withdrawal of an appeal of a claim of entitlement for an increased initial rating for service-connected recurrent kidney infections have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Service Connection

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records reflect an impression of acute cystitis with pyelonephritis in December 1951.  Post-service, the Veteran experienced recurrent urinary infections and was diagnosed with prostate and bladder cancer in 2004 or 2008.

In December 2010, the Veteran underwent VA genitourinary examination.  The examiner noted that in 2008 the Veteran had cystoscopy and prostate biopsy, both of which found cancer.  That same year, the Veteran had surgery which replaced his urinary bladder with small bowel.  Since then, the examiner observed, the Veteran has had no recurrence or metastases of cancer.  The examiner diagnosed the Veteran with prostate and bladder cancer with urostomy in remission, concluding that these cancers were not caused by or did not result from acute cystitis with pyelonephritis in service because acute cystitis with pyelonephritis is an infectious process and not a premalignant or malignant risk factor for cancer.

In November 2015, the Veteran again underwent VA examination.  The examiner noted that the Veteran's service treatment records showed treatment for cystitis and pyelonephritis over a period of about a week as well as complaints of recurrent abdominal and flank pain beginning in 1954 related to the passage of kidney stones or uroliths, a problem which continued throughout his adult life.  Although the examiner determined that the Veteran had a history of recurrent episodes of urolithiasis from the 1950s to the present, the examiner found that the Veteran's prostate cancer with bladder complications, developed in in 2004, are not related to his prior history of kidney infection.

At a January 2016 Board hearing, the Veteran credibly testified that his prostate and bladder cancer resulted from exposure to toxins in service, particularly red paint.  Specifically, the Veteran stated that he was tasked with painting ships, which involved sanding, scraping, and priming them with red lead pain without gloves or masks while in service.  Id. at p. 4.  He explained that he had read some articles indicating that this paint was a carcinogen, which formed the basis of his belief that his cancers were related to service.  Id. at p. 8.  The Veteran also claimed that these cancers resulted from exposure to diesel fumes or possible exposure to radiation when he was stationed on a submarine.  Id. at p. 16-20.

Also of record is a June 2016 VHA medical opinion authored by a Chief of Urological Services at the Providence, Rhode Island VA Medical Center.  The physician concluded that it is as likely as not that the Veteran's bladder cancer is related to his military service due to exposures to industrial agents such as lead paint, diesel fumes, and radiation because these occupational carcinogens have been implicated in bladder cancer formation since such exposures can result in long contact times with carcinogens because the bladder is a storage organ.  However, the physician determined that it is not as likely as not that the Veteran's prostate cancer is related to service because risk factors for this kind of cancer include familial genetics as well as infection and inflammation and that smoking, obesity, and diet may also play a role.  Because exposure to specific agents-such as lead paint, diesel fumes, radiation-have not been identified as a cause of prostate cancer, the physician found that these exposures were unrelated to his subsequent development of this cancer. 

The December 2010 and November 2015 VA examination reports are of less probative value than the August 2016 VA specialist's medical opinion because the December 2010 and November 2015 VA examiners did not specifically address the Veteran's contention that his bladder cancer resulted from toxic exposures.  With respect to prostate cancer, however, all medical opinions of record are uniformly negative with respect to any nexus this condition has with service. 

The Board finds the above medical opinions highly probative on the issue of nexus.  Because the weight of this evidence is against a finding of any nexus between the Veteran's prostate cancer and his military service, service connection for this condition must be denied.  However, there are conflicting nexus opinions of varying probative value concerning the relationship between the Veteran's bladder cancer and his military service.  Weighing the probative values of these opinions, both for and against service connection, the Board finds that the evidence is at least in equipoise.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and grants service connection for bladder cancer.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

2.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal during the January 2016 Board Hearing.  Specifically, the Veteran indicated that he wished to withdraw his claim for an increased initial rating for service-connected recurrent kidney infections.  The Veteran's withdrawal was confirmed by his representative at the January 2016 Board Hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

Service connection for bladder cancer with urostomy is granted.

Service connection for prostate cancer is denied.

The appeal for an increased initial rating for service-connected recurrent kidney infections is dismissed.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


